Citation Nr: 1038399	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-17 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cancer of the rectum, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to February 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision, by the Jackson, 
Mississippi, Regional Office (RO), which denied the Veteran's 
claim for adenocarcinoma of the rectum, status post resection and 
colostomy, to include as secondary to exposure to ionizing 
radiation.  

In his substantive appeal (VA Form 9), received in May 2009, the 
Veteran requested a hearing before a Veterans Law Judge (VLJ) at 
the RO in conjunction with this current claim.  The Veteran 
thereafter appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) in August 2009.  (A transcript of 
the hearing is of record.)  At the DRO hearing, the Veteran 
appeared to indicate that he no longer wished to remain on the 
list for a Board hearing and that the DRO hearing satisfied his 
hearing request.  He was sent a letter in August 2010 by the RO 
indicating that VA had considered his comments to amount to a 
withdrawal of his request for a Board hearing.  Neither he nor 
his representative has argued to the contrary.  Thus, the Board 
finds that the Veteran's request for a Board hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2009).  

When the Veteran appeared for the DRO hearing, he argued that he 
has colon cancer that should be service connected.  The RO has 
not adjudicated such a claim; it only adjudicated and developed 
for appeal a claim of service connection for adenocarcinoma of 
the rectum.  The claim of service connection for colon cancer is 
therefore referred to the RO for appropriate action.

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).)  




FINDING OF FACT

Cancer of the rectum was not manifested during service or for 
many years thereafter; cancer of the rectum is not causally 
related to the Veteran's active service or any incident therein, 
including exposure to ionizing radiation.  


CONCLUSION OF LAW

The Veteran does not have cancer of the rectum that is the result 
of disease or injury incurred in or aggravated by active military 
service; nor may this cancer be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2007 from the RO to the Veteran, which 
was issued prior to the RO decision in August 2008.  An 
additional letter was issued in October 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  In addition, the Veteran 
provided oral testimony before a DRO.  The Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims on appeal.  Moreover, as 
discussed below, VA has undertaken efforts to obtain an estimate 
of the maximum total dose equivalent of radiation exposure.  The 
RO has also solicited the necessary medical opinions in this 
case, including obtaining a medical opinion from VA's Chief 
Public Health and Environmental Hazards Officer in accordance 
with 38 C.F.R. § 3.311.  Based on a review of the record in this 
case, the Board concludes that the record on appeal contains 
sufficient medical evidence to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2007).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

The records indicate that the Veteran had active service in the 
United States Coast Guard from June 1949 to February 1953.  The 
Veteran's discharge certificate indicates that he was involved in 
Coast Guard operations conducted at Eniwetok Atoll from September 
24, 1951 to August 26, 1952.  In a statement from the Defense 
Nuclear Agency, dated in June 1989, it was noted that the Veteran 
was assigned to the Coast Guard Loran Transmitting Station, 
Eniwetok Atoll from September 24, 1951 to August 26, 1952, 
approximately 4 months after Operation GREENHOUSE, a four-
detonation atmospheric nuclear test series conducted at Eniwetok 
Atoll during April and May 1951.  

The Veteran's service treatment records are negative for 
pertinent complaints or abnormalities, including cancer of the 
rectum.  On the occasion of his discharge examination in January 
1953, it was noted that the Veteran had mild hemorrhoids.  
However, clinical examination was negative for any complaints or 
findings of a cancer of the rectum.  

The Veteran's claim of entitlement to service connection for 
cancer (VA Form 21-526) was received in September 2006.  
Submitted in support of the claim was an article regarding the 
biological effects and radiation protection.  

Also submitted in support of the claim were VA progress notes 
dated from July 2006 through July 2007.  These records indicate 
that the Veteran was seen in an emergency room in July 2006 with 
rectal bleeding.  A colonoscopy revealed a medium sized 
infiltrating tumor mass in the rectum.  A pathology report date 
in October 2006 confirmed a diagnosis of infiltrative and 
ulcerated adenocarcinoma of the rectum.  The Veteran subsequently 
underwent surgery, followed by chemotherapy and radiation 
treatments.  

Received in October 2007 was a statement from the Defense Threat 
Reduction Agency, indicating that the Veteran was a confirmed 
participant of Post-operation GREENHOUSE, conducted at the 
Pacific Proving Ground in 1951 to 1952.  It was noted that, as a 
participant, the Veteran could have received no more than 
external gamma dose of 18 rem; external neutron dose of 0.5 rem; 
internal committed dose to the rectum (alpha) of 0.1 rem; and 
internal committed dose to the rectum (beta plus gamma) of 8 rem.  

In a memorandum from the Chief of Public Health and Environmental 
Hazards Officer, dated in July 2008, it was noted that the 
Veteran was diagnosed as having adenocarcinoma of the rectum in 
2006.  It was also noted that the DTRA confirmed that the Veteran 
was a participant in Operation GREENHOUSE in 1951-1952.  DTRA 
indicated that the doses that the Veteran could have received 
during his participation in Operation GREENHOUSE are not more 
than: 18 rem of external gamma; 0.5 rem of external neutron dose; 
0.1 rem of internal committed dose to the rectum (alpha); and 8 
rem of internal committed dose to the rectum.  It was reported 
that the interactive radioepidemiological program of the National 
Institute for occupational safety and health was used to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's rectal cancer.  The program 
calculated a 99th percentile value for the probability of 
causation of 13.68%.  The physician stated that, in view of the 
above, it was his opinion that it was unlikely that the Veteran's 
adenocarcinoma of the rectum could be attributed to ionizing 
radiation exposure while in military service.  

In an advisory opinion from the Director of Compensation and 
Pension service, dated in July 2008, the evidence from DTRA and 
the Chief of Public Health and Environmental Hazards Officer were 
reviewed.  It was noted that, as a result of the opinion from the 
Chief of Public Health and Environmental Hazards Officer, the 
director opined that there was no reasonable possibility that the 
Veteran's adenocarcinoma of the rectum was the result of such 
exposure.  

At his personal hearing in August 2009, the Veteran testified 
that the cancer of the rectum developed as a result of his 
exposure to radiation in service.  The Veteran indicated that the 
Defense Threat Reduction Agency conducted a dose estimate from 
the 13 months that he was exposed to radiation, and it was 
determined that he had a total body count of 8 rems to the rectum 
area.  It was further noted that the DTRA noted that anyone 
exposed to a level greater than 5 rems per year would be 
susceptible for cancer.  

III.  Legal Analysis

Service connection may be awarded for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to service connection, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence or aggravation will be presumed for malignant tumors 
if they are manifest to a compensable degree within the year 
after separating from active military service; this presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by different methods.  Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, it may have been manifested during service or 
within one year of separation.  Second, there are certain types 
of cancer that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d) (2009).  Third, when a "radiogenic disease" 
first becomes manifest after service, and it is contended that 
the disease resulted from exposure to ionizing radiation during 
service, certain development procedures must be undertaken in 
order to establish whether the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a) (1).  
Fourth, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic 
disease under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d)--whether a disease 
diagnosed after discharge is attributable to active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, if a veteran qualifies as a "radiation-exposed veteran" 
and later develops one of the diseases listed in 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  These diseases are ones in which it has 
been determined that a positive association with radiation 
exposure exists.  In this regard, the Board observes that cancer 
of the rectum is not one of the diseases listed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Thus, even though the 
Veteran qualifies as a "radiation-exposed veteran" because of 
his service on Eniwetok Atoll, the first method concerning 
presumptive service connection does not apply in this case.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (3) (iii).  His cancer 
of the rectum is not a listed disease.  Id.  

Second, service connection may be established if a veteran 
develops a "radiogenic disease" (one that may be induced by 
ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence to be a 
radiogenic disease), and if the VA Under Secretary for Benefits 
(USB) determines that a relationship does in fact exist between 
the disease and the veteran's exposure in service.  When a claim 
is based on a disease other than one of those listed in 38 C.F.R. 
§ 3.311(b) (2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the claimant 
has cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b).  In this regard, cancer of the rectum is listed as a 
radiogenic disease in 38 C.F.R. § 3.311(b) (2).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is 
contended that the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a) 
(1).  When dose estimates provided are reported as a range of 
doses to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2).  

When it has been determined that a veteran has been exposed to 
ionizing radiation in service, and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to the 
Under Secretary for Benefits (USB) for further consideration.  
The USB is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health; if, after this consideration, the USB 
determines that there is no reasonable possibility that the 
Veteran's disease resulted from radiation exposure in service, 
then the USB shall so inform the RO in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311.  

Dose data is requested from the service department in claims 
based on participation in atmospheric nuclear testing, and claims 
based on participation in the U.S. occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a) 
(2).  In all other claims involving radiation exposure, a request 
will be made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but may 
not be limited to the veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a) (2) (iii).  An opinion will be provided as to the 
probabilities that disease was caused by radiation exposure and 
the USB will thereafter provide an advisory opinion as to the 
likelihood that the disease at issue resulted from radiation 
exposure during military service.  

Third, as noted above, service connection may be established by 
competent evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

A veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran in this case, as a lay person, has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding medical causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and causation, 
especially regarding the effects of certain doses of ionizing 
radiation.  

However, the United States Court of Appeals for the Federal 
Circuit has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a question of fact.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In this case, the Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran's cancer 
of the rectum is causally related to his in-service exposure to 
radiation.  

As already noted, cancer of the rectum is not among the diseases 
associated with exposure to radiation listed in 38 C.F.R. 
§ 3.309(d).  Thus, this provision is not for application.  

As noted, service connection may also be considered based on 
exposure to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311.  To consider service connection under section 3.311, the 
evidence must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed a 
radiogenic disease; and (3) such disease first became manifest 
within a period specified by the regulation.  

In this case, the evidence shows that the Veteran was exposed to 
ionizing radiation during service.  The Defense Threat Reduction 
Agency verified that the Veteran is a confirmed participant in 
post-Operation GREENHOUSE, conducted at the Pacific Proving 
Ground in 1951.  As such, it has been determined that he received 
no more than 8 rem of committed dose to the rectum (beta plus 
gamma).  The record also shows that he was diagnosed as having 
cancer of the rectum in October 2006.  Based on these findings, 
the Veteran's claim was duly referred to the Compensation and 
Pension Service for consideration pursuant to 38 C.F.R. § 3.311.  
The Chief Public Health and Environmental Hazards Officer 
concluded, after examining the Veteran's claims folder and the 
applicable medical literature, that it was unlikely that the 
Veteran's cancer of the rectum was causally related to his in-
service exposure to ionizing radiation.  For these reasons, 
service connection for cancer of the rectum under 38 C.F.R. 
§ 3.311 is not warranted.  

Direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory provisions 
concerning radiation exposure.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994) (the fact that the requirements of 
a presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by way 
of proof of actual direct causation).  

Significantly, the Board notes that service treatment records are 
negative for complaints, diagnoses, or treatment for cancer of 
the rectum.  The records show that the Veteran was noted to have 
hemorrhoids; however, no underlying disease of the rectum was 
diagnosed.  Post-service, the first diagnosis of cancer of the 
rectum is not found in the record until 2006.  Additionally, the 
record is negative for any evidence tending to directly relate 
adenocarcinoma of the rectum to any event or disease during 
military service.  Therefore, entitlement to service connection 
for cancer of the rectum based on direct incurrence or 
aggravation must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

As for whether there has been post-service continuity of 
symptomatology under 38 C.F.R. § 3.303(b), the Board finds that 
the length of time between the Veteran's separation from active 
duty in 1953 and his first diagnosis of cancer of the rectum in 
2006 to be compelling evidence.  Put another way, the nearly 53-
year gap between the Veteran's discharge from active duty and the 
first evidence of adenocarcinoma of the rectum weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact); Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  Even the Veteran in this case has not argued that he had 
continued symptoms since service.  

It is undisputed that the Veteran was exposed to ionizing 
radiation during service and subsequently developed cancer of the 
rectum.  However, the probative and relevant evidence of record 
does not support a finding that the Veteran's cancer of the 
rectum is causally related to such radiation exposure.  As noted, 
in a July 2008 memorandum, VA's Chief Public Health and 
Environmental Hazards Officer concluded that it was unlikely that 
the veteran's adenocarcinoma of the rectum could be attributed to 
exposure to ionizing radiation during service.  The Board notes 
that this opinion was provided by a public health official 
specifically tasked and specialized in evaluating environmental 
risks, to include radiation exposure, and the evidentiary record 
contains no competent medical opinion to the contrary.  In July 
2008, the Director of Compensation and Pension Service opined 
that there was no reasonable possibility that the Veterans 
adenocarcinoma of the rectum was the result of his exposure to 
ionizing radiation during service.  

Other than the Veteran's own surmise, there is nothing in the 
claims file that would tend to establish that this claimant's 
rectal cancer is related to his military service.  Lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) 
(confirming that, "in some cases, lay evidence will be competent 
and credible evidence of etiology").  Though the Veteran's 
personal belief that his rectal cancer is due to his in service 
radiation exposure is no doubt well-intentioned, it holds no 
probative value in this case as he is not shown to possess the 
requisite medical training and expertise to speak to issue of 
medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  The 
Board must decide cases such as this in light of sound scientific 
data, and, based upon the record before the Board, the claim for 
service connection for cancer of the rectum under 38 C.F.R. 
§ 3.311 must be denied.  

The Board finds that the evidence demonstrates that the Veteran's 
adenocarcinoma of the rectum, which was first shown medically 
many years after his period of active service, is not related to 
events during active service.  Therefore, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for adenocarcinoma of the rectum is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


